Citation Nr: 0834392	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for fracture of T-12 
(claimed as back arthritis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran testified before the 
undersigned at a Videoconference Board hearing in Nashville, 
Tennessee in June 2008.  A transcript of this hearing is 
associated with the claims folder.  

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of hearing loss in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's current hearing loss with his 
period of service.

2.  There is no competent medical evidence of a current 
headache disorder.

3.  There is no competent medical evidence linking the 
veteran's current back disorder with his first period of 
service.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Service connection for fracture of T-12 (claimed as back 
arthritis) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
bilateral hearing loss, hemorrhoids, headaches, and a back 
disorder are related to his service with the United States 
Army from November 1956 to November 1958.  With regard to his 
claim for bilateral hearing loss, the veteran asserts that he 
was exposed to excessive noise in service while on the rifle 
range in Fort Knox, Kentucky in 1956 where he was based.  The 
veteran attributes his current bilateral hearing loss to this 
acoustic trauma.  The veteran was previously service-
connected for tinnitus and the veteran has also argued that 
his current bilateral hearing loss is secondary to his 
service-connected tinnitus.  With regard to his claim for 
service connection for hemorrhoids, the veteran contends that 
he underwent surgery for his hemorrhoids at the United States 
Army Hospital while stationed in Berlin, Germany in September 
1958.  With regard to his claim for service connection for 
headaches, the veteran contends that he was treated for 
headaches while serving in Berlin, Germany in August 1957.  
Finally, with regard to his claim for service connection for 
a back disorder, the veteran contends that he began having 
problems with his lower back in December 1956 while stationed 
at Fort Knox, Kentucky and went to sick call for this.  He 
was also seen for complaints of back pain while stationed in 
Berlin, Germany in February/March 1957.

The RO has made several attempts to obtain copies of the 
veteran's service treatment records, but it appears that 
these records were destroyed in a 1973 fire at the National 
Personnel Records Center.  The Board notes that in a case 
where the service medical records are presumed destroyed, VA 
has a heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intervening causes; however, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b); Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
        
        

1.  Bilateral Hearing Loss

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from zero to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss).

An August 2004 VA audiological evaluation report shows that 
the veteran has a bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Thus, the Board will 
concede that he has a current hearing loss disability.

As discussed above, the veteran's service treatment records 
are not available for review.  During the August 2004 VA 
audiological examination, the veteran reported a gradual 
onset of hearing loss that began approximately three to four 
years earlier.  He also reported a history of both military 
and occupational noise exposure.  Audiometric testing 
revealed bilateral sensorineural hearing loss.  The examiner 
noted that the veteran was discharged from the military until 
1958 and did not experience hearing loss until approximately 
2000 or 2001.  Thus, the examiner opined that it was unlikely 
that the veteran's hearing loss was the result of his 
military noise exposure.  The examiner also noted that in 
January 2003 correspondence the veteran indicated that he 
first experienced tinnitus during military service.  Thus, 
the examiner opined that the veteran's current tinnitus was 
related to his military service.  A private medical report 
dated in May 2001 shows that the veteran underwent an 
audiological examination for complaints of hearing loss.  

Given the evidence of record, the Board finds that service 
connection for hearing loss is not warranted.  The first 
objective showing of hearing loss in the record is the May 
2001 audiological examination, approximately 43 years after 
service.  Also, there is no link between the veteran's 
current hearing loss and service.  In fact, the August 2004 
VA examiner provided an opinion that the veteran's hearing 
loss was not related to service as he only began having 
problems with his hearing in 2000/2001.  There is no contrary 
medical evidence of record.   

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between this disorder and its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the veteran's personal opinion that his 
hearing loss began in service or that it is otherwise related 
to service is not a sufficient basis for awarding service 
connection.  As there is no evidence that the veteran's 
bilateral hearing loss is related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

        2.  Headaches

In this case, the Board finds that service connection for 
headaches is not in order.  There is no evidence of a 
diagnosis of a current headache disorder in the claims 
folder.  There are no complaints of headaches in any of the 
veteran's VA outpatient treatment reports dated from August 
2004 to November 2007 and no complaints of headaches in any 
of the veteran's private treatment records dated from January 
1998 to February 2003.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection implicitly includes the assertion that he has a 
headache disorder, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of a headache disorder or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.   

	3.  Fracture of T-12 (claimed as back arthritis)

As discussed above, the veteran's service treatment records 
were not available for review.  Private treatment records 
show that in May 1998, approximately 40 years after discharge 
from service, the veteran injured his back while putting 
boxes in an attic at home.  May 1998 X-rays show a burst type 
fracture at T-12.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
fracture of T-12 (claimed as back arthritis).  There is no 
evidence of a back disorder until May 1998, approximately 40 
years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Goober, 230 F.3rd 1330 (Fed. Cir. 2000).  Thus, the 
veteran's current back disability is clearly attributable to 
the May 1998 incident, many years after service, where he 
injured his back while putting boxes in an attic at home.  

The veteran's claim for service connection implicitly 
includes the assertion that his back disability is related to 
service, but his personal opinion as a lay person not trained 
in medicine does not provide competent evidence needed to 
establish a link between the veteran's back disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. at 492.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (holding that "a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Notice was sent in May 2002, August 2003, May 2006, and 
December 2007 letters and the claims were readjudicated in a 
February 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The December 
2007 letter also contained the rating criteria and effective 
date provisions that are pertinent to the claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has assisted the veteran in obtaining private medical 
evidence, obtained a medical opinion as to the etiology of 
his bilateral hearing loss, and afforded the veteran the 
opportunity to give testimony before the Board.  In December 
2007, the RO concluded that the veteran's service treatment 
records were not available for review despite several search 
attempts.  

While the veteran was not afforded VA examinations regarding 
his claimed headache and back disorders, VA need not conduct 
an examination with respect to these claims because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims. 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Here there is no evidence of a 
current headache disorder.  There is also no indication that 
the veteran's current back disorder may be associated with 
his service.  The evidence suggests instead that the 
veteran's current back disorder is related to a May 1998 
post-service injury.  Simply put, with respect to the 
veteran's claims of service connection for a headache and 
back disability, the standards of McLendon are not met in 
this case.    

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for headaches is denied.

Service connection for fracture of T-12 (claimed as back 
arthritis) is denied.




REMAND

As above, the veteran contends that he underwent surgery for 
his hemorrhoids at the United States Army Hospital in Berlin, 
Germany in September 1958.  An August 2007 VA outpatient 
treatment report also notes status post hemorrhoidectomy in 
1958.  An April 2006 VA outpatient treatment report also 
shows a current diagnosis of hemorrhoids.  

Given the above, a VA examination should be afforded on 
remand to determine the extent and etiology of the veteran's 
claimed condition.  38 C.F.R. § 3.159(c)(4).  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
hemorrhoid disorder.  All diagnostic 
tests and studies indicated by the 
examiner should be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the August 2007 
VA outpatient treatment report noting 
status post hemorrhoidectomy in 1958 and 
the April 2006 VA outpatient treatment 
report also showing a current diagnosis 
of hemorrhoids.

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed hemorrhoid disorder 
is causally related to his service from 
November 1956 to November 1958, 
specifically a hemorrhoidectomy in 1958?

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


